DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "each of the semiconductor chip packages” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim was intended to depend from claim 9 and not claim 1.  Therefore it will be interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14, 16, 17, 19-25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. 9,318,404).
Regarding Claim 1, Lin et al. discloses a semiconductor chip package, comprising: 
a routing substrate (routing substrate 182, Figure 11a); 
a semiconductor chip mounted on and electrically connected to the routing substrate, the semiconductor chip having plural side surfaces (semiconductor chip 124, Figure 11a); and 
a molding layer at least partially encasing the semiconductor chip, the molding layer having a tread and a riser, the riser abutting at least some of the side surfaces (molding layer 164, tread 334, riser 342, Figure 11a).
Regarding Claim 2, Lin et al. further discloses that the riser is narrower than the tread (tread 334, riser 342, Figure 11a).
Regarding Claim 3, Lin et al. further discloses that the routing substrate comprises a redistribution layer (RDL) structure (RDL 176/178, Figure 11a).
Regarding Claim 4, Lin et al. further discloses that the routing substrate comprises an interposer (interposer 182, Figure 11a).
Regarding Claim 6, Lin et al. further discloses that the semiconductor chip includes four side surfaces and the riser abuts all four of the side surfaces (chip 124, riser 342, Figure 11b).
Regarding Claim 7, Lin et al. further discloses another semiconductor chip mounted on the routing substrate and at least partially encased by the molding layer (chips 124, molding layer 164, Figure 11a).
Regarding Claim 8, Lin et al. further discloses that the routing substrate comprises plural interconnect structures to electrically connect the semiconductor chip package to another electronic device (interconnect structures 180, Figure 11a).
Regarding Claim 9, Lin et al. discloses a reconstituted wafer, comprising: 
plural semiconductor chip packages, each of the semiconductor chip packages including 
a routing substrate (routing substrate 182, Figure 11a), 
a semiconductor chip having plural side surfaces and being mounted on and electrically connected to the routing substrate (chip 124, Figure 11a), and 
a molding layer at least partially encasing the semiconductor chip, the molding layer having a tread and a riser, the riser abutting at least some of the side surfaces (molding layer 164, tread 334, riser 342, Figure 11a).
Regarding Claim 10, Lin et al. further discloses that the risers are narrower than the treads (riser 342, tread 334, Figure 11a).
Regarding Claim 11, Lin et al. further discloses that the routing substrates comprises redistribution layer (RDL) structures (RDL 176/178, Figure 11a).
Regarding Claim 12, Lin et al. further discloses that the routing substrates comprises interposers (interposers 182, Figure 11a).
Regarding Claim 14, Lin et al. further discloses that each of the semiconductor chips include four side surfaces and the each of the risers abuts all four of the side surfaces of each of the semiconductor chips (chips 124, riser 342, Figure 11b).
Regarding Claim 16, Lin et al. further discloses that each of the routing substrates comprises plural interconnect structures to electrically connect to another electronic device (interconnect structures 180, Figure 11a).
Regarding Claim 17, Lin et al. discloses a method of manufacturing a semiconductor chip package, comprising: 
mounting a semiconductor chip having plural side surfaces on a routing substrate and electrically connecting the semiconductor chip to the mounting substrate (semiconductor chip 124, routing substrate 182, Figure 11a); and 
molding a molding layer on the routing substrate to at least partially encase the semiconductor chip, the molding layer having a tread and a riser, the riser abutting at least some of the side surfaces (molding layer 164, tread 334, riser 342, Figure 11a).
Regarding Claim 19, Lin et al. further discloses fabricating the tread and the riser by sawing a first kerf having a first width to set a width of the riser and sawing a second kerf aligned with the first kerf and having a second width narrower than the first width to set a width of the tread (first kerf 334 cut by saw 330, second kerf cut by saw 356, Figures 11a and 11c).
Regarding Claim 20, Lin et al. further discloses sawing the first kerf and the second kerf into the same side of the molding layer (saws 330 and 356 both cut on top side, Figures 11a and 11c).
Regarding Claim 21, Lin et al. further discloses sawing the first kerf and the second kerf into the opposite sides of the molding layer (saw 330 cuts top side, saw 356 cuts bottom opposite side 356, Figures 11a and 11c).
Regarding Claim 22, Lin et al. further discloses that the routing substrate and the molding layer comprises a reconstituted wafer (routing substrate 182, molding layer 164, Figure 11).
Regarding Claim 23, Lin et al. further discloses that the riser is narrower than the tread (tread 334, riser 342, Figure 11a).
Regarding Claim 24, Lin et al. further discloses that the routing substrate comprises a redistribution layer (RDL) structure (RDL 178/176, Figure 11a).
Regarding Claim 25, Lin et al. further discloses that the routing substrate comprises an interposer (interposer 182, Figure 11a).
Regarding Claim 27, Lin et al. further discloses that the semiconductor chip includes four side surfaces and the riser abuts all four of the side surfaces (chips 124, riser 342, Figure 11b).
Regarding Claim 28, Lin et al. further discloses that mounting another semiconductor chip on the routing substrate and at least partially encasing the another semiconductor chip with the molding layer (chips 124, molding layer 164, Figure 11a).
Claims 1-4, 7-12, 14, 16-25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 2013/0049227).
Regarding Claim 1, Kim. discloses a semiconductor chip package, comprising: 
a routing substrate (routing substrate 1122, Figure 11); 
a semiconductor chip mounted on and electrically connected to the routing substrate, the semiconductor chip having plural side surfaces (semiconductor chip 124, Figure 11); and 

Regarding Claim 2, Kim further discloses that the riser is narrower than the tread (tread 132b, riser 132a, Figure 11).
Regarding Claim 3, Kim further discloses that the routing substrate comprises a redistribution layer (RDL) structure (RDL 122/126, Figure 11).
Regarding Claim 4, Kim further discloses that the routing substrate comprises an interposer (interposer 122, Figure 11).
Regarding Claim 7, Kim further discloses another semiconductor chip mounted on the routing substrate and at least partially encased by the molding layer (chips 124, molding layer 132, Figure 11).
Regarding Claim 8, Kim further discloses that the routing substrate comprises plural interconnect structures to electrically connect the semiconductor chip package to another electronic device (interconnect structures 134, Figure 11).
Regarding Claim 9, Kim discloses a reconstituted wafer, comprising: 
plural semiconductor chip packages, each of the semiconductor chip packages including 
a routing substrate (routing substrate 122, Figure 11), 
a semiconductor chip having plural side surfaces and being mounted on and electrically connected to the routing substrate (chip 124, Figure 11), and 

Regarding Claim 10, Kim further discloses that the risers are narrower than the treads (riser 132b, tread 132a, Figure 11).
Regarding Claim 11, Kim further discloses that the routing substrates comprises redistribution layer (RDL) structures (RDL 122/126, Figure 11).
Regarding Claim 12, Kim further discloses that the routing substrates comprises interposers (interposers 122, Figure 11).
Regarding Claim 16, Kim further discloses that each of the routing substrates comprises plural interconnect structures to electrically connect to another electronic device (interconnect structures 134, Figure 11).
Regarding Claim 17, Kim discloses a method of manufacturing a semiconductor chip package, comprising: 
mounting a semiconductor chip having plural side surfaces on a routing substrate and electrically connecting the semiconductor chip to the mounting substrate (semiconductor chip 124, routing substrate 122, Figure 5); and 
molding a molding layer on the routing substrate to at least partially encase the semiconductor chip, the molding layer having a tread and a riser, the riser abutting at least some of the side surfaces (molding layer 132, tread 132b, riser 132a, Figure 5).
Regarding Claim 18, Kim further discloses fabricating the tread and the riser during the molding (mold forming member 156, molding layer 132, Figure 18, Paragraph 92).
Regarding Claim 19, Kim further discloses fabricating the tread and the riser by sawing a first kerf having a first width to set a width of the riser and sawing a second kerf aligned with the first kerf and having a second width narrower than the first width to set a width of the tread (first kerf 150, second kerf 152, Figure 13, Paragraphs 76 and 78).
Regarding Claim 20, Kim further discloses sawing the first kerf and the second kerf into the same side of the molding layer (Paragraphs 76 and 78).
Regarding Claim 21, Kim further discloses sawing the first kerf and the second kerf into the opposite sides of the molding layer (Figure 13, Paragraph 80).
Regarding Claim 22, Kim further discloses that the routing substrate and the molding layer comprises a reconstituted wafer (routing substrate 122, molding layer 132, Figure 11).
Regarding Claim 23, Kim further discloses that the riser is narrower than the tread (tread 132b, riser 132a, Figure 5).
Regarding Claim 24, Kim further discloses that the routing substrate comprises a redistribution layer (RDL) structure (RDL 126/122. Figure 5).
Regarding Claim 25, Kim further discloses that the routing substrate comprises an interposer (interposer 122, Figure 5).
Regarding Claim 28, Kim further discloses that mounting another semiconductor chip on the routing substrate and at least partially encasing the another semiconductor chip with the molding layer (chips 124, molding layer 132, Figure 11).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 9,318,404) in view of Bhagavat et al. (U.S. 10,510,721).
Regarding Claim 5, Lin et al. teaches Claim 1 as indicated above. Lin et al. does not explicitly disclose another semiconductor chip mounted on the routing substrate, the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip. Bhagavat et al. discloses a similar device wherein a chip mounted on a routing substrate and encapsulated by a molding layer also includes another semiconductor chip mounted on the routing substrate, and the routing substrate comprising another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip (chip 20, routing layer 50/30/115/100, molding layer 35, another chip 19, another molding layer 30, interconnect chip 85, Figure 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form another semiconductor chip mounted on the routing substrate, and wherein the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip in Lin et al. in view of Bhagavat et al. in order to form a conventional package with increased interconnects (Bhagavat et al., Column 1, Lines 5-10 and 43-47, Column 3, 
Regarding Claim 13 (in so far as definite and as provisionally interpreted by the Examiner), Lin et al. teaches Claim 9 as indicated above. Lin et al. does not explicitly disclose that each of the semiconductor chip packages comprises another semiconductor chip mounted on the routing substrate, the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip. Bhagavat et al. discloses a similar device wherein in a package, a chip mounted on a routing substrate and encapsulated by a molding layer also includes another semiconductor chip mounted on the routing substrate, and the routing substrate comprising another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip (chip 20, routing layer 50/30/115/100, molding layer 35, another chip 19, another molding layer 30, interconnect chip 85, Figure 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form each of the semiconductor chip packages to comprise another semiconductor chip mounted on the routing substrate, and wherein the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip in Lin et al. in view of Bhagavat et al. in order to form a conventional package with increased interconnects (Bhagavat et al., Column 1, Lines 5-10 and 43-47, Column 3, Lines 1-10). Furthermore it is known in the art to form multi-chip packages in order to increase device density and functionality.
Regarding Claim 15, Lin et al. teaches Claim 9 as indicated above. Lin et al. does not explicitly disclose that each of the semiconductor chip packages comprises another semiconductor chip mounted on the routing substrate and at least partially encased by the molding layer. Bhagavat et al. 
Regarding Claim 26, Lin et al. teaches Claim 17 as indicated above. Lin et al. does not explicitly disclose another semiconductor chip mounted on the routing substrate, the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip. Bhagavat et al. discloses a similar device wherein a chip mounted on a routing substrate and encapsulated by a molding layer also includes another semiconductor chip mounted on the routing substrate, and the routing substrate comprising another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor chip (chip 20, routing layer 50/30/115/100, molding layer 35, another chip 19, another molding layer 30, interconnect chip 85, Figure 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form another semiconductor chip mounted on the routing substrate, and wherein the routing substrate comprises another molding layer containing an interconnect chip connecting the semiconductor chip to the another semiconductor 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MARK W TORNOW/           Primary Examiner, Art Unit 2891